Citation Nr: 0821560	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Meniere's disease with 
vertigo and cerebellar gait, to include as secondary to 
service-connected hearing loss in the left ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection 
for Meniere's disease with vertigo and cerebellar gait 
secondary to hearing loss in the left ear. 


FINDINGS OF FACT

1.	The veteran was first diagnosed with Meniere's disease 
with vertigo and cerebellar gait many years after service and 
the competent medical evidence shows that the disease is not 
causally or etiologically related to service. 

2.	The competent medical evidence indicates that the 
veteran's Meniere's disease with vertigo and cerebellar gait 
is not due to or aggravated by his service-connected hearing 
loss in the left ear.   


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease 
with vertigo and cerebellar gait, to include as secondary to 
service-connected hearing loss in the left ear, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide."  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the RO sent correspondence in May and September 2006 
that discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant prior 
to the adjudication in the February 2007 statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v.  
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet.App.143, 148-49 (2001) (a discussion 
of all evidence by the Board is not required when the Board 
has supported its decision with thorough reasons and bases 
regarding the relevant evidence). 

In the present appeal, the veteran contends that he has 
Meniere's disease with vertigo and cerebellar gait that was 
caused by his service-connected hearing loss in the left ear.  
The veteran's separation examination shows that he was 
diagnosed with high frequency hearing loss in his left ear in 
February 1973.  However, his service medical records are 
negative for complaints of or treatment for symptoms of 
Meniere's disease.  

A VA outpatient treatment note from April 2006 shows that the 
veteran reported having episodes of spinning room vertigo 
that occurred approximately once a week and lasted about 
thirty minutes.  However, he stated that he did not have any 
increase in hearing loss or tinnitus, or aural pressure or 
fullness during the episodes.  On physical examination, the 
veteran's head was atraumatic and normocephalic.  His eyes 
and pupils were equally round and reactive to light.  His 
extraocular movements were intact and there were no 
nystagmus.  The veteran's ears were normal bilaterally, his 
fistula and Weber tests were negative, and his Rinne was 
positive bilaterally.  The veteran was diagnosed with left-
sided asymmetric sensorineural hearing loss and vertigo 
consistent with Meniere's disease.  

The veteran underwent a VA examination in July 2006.  He 
reported that he had intense ringing in his left ear and some 
ringing in his right ear.  He averred that he had episodes of 
a spinning sensation with associated nausea three to four 
times a month that lasted approximately 15 minutes.  On 
physical examination, his external ear exam was normal and 
his tympanic membranes were clear and glistening.  The 
veteran was diagnosed with hearing loss and ringing in the 
left ear secondary to barotrauma and Meniere's syndrome.  
Based on his examination of the veteran and a review of the 
record, the VA examiner opined, "This man's intense ringing 
in the left ear with beginning ringing in the right ear . . . 
is certainly related to his barotraumas, but I do not think 
that the Meniere syndrome is related to the barotraumas or 
the hearing loss."  

In September 2006, the veteran submitted information from two 
different websites about Meniere's disease.  The first 
website defined the disease as "a disorder characterized by 
recurrent prostrating vertigo, sensory hearing loss, 
tinnitus, and a feeling of fullness in the ear associated 
with generalized dilation of the membranous labyrinth."  It 
also stated that the cause of the disease was unknown.  The 
second website stated that the disease is "thought to be 
caused by an imbalance in the fluid that is normally present 
in the inner ear."  It also reveled that in one form of the 
disease, hearing loss and tinnitus preceded the first vertigo 
by months or years.   

After a thorough review of the record, the Board finds that 
the evidence does not establish that the veteran's Meniere's 
disease with vertigo and cerebellar gait was incurred in 
service for three reasons.  First, his service records make 
no mention of the disease.  Second, he was not diagnosed with 
Meniere's disease until 2006, approximately 33 after service.  
Under the law, such a lengthy period without evidence of 
treatment or continuity of symptoms weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Third, the 2006 VA examiner concluded that the veteran's 
Meniere's disease was not related to barotrauma or any other 
incident in service. 

 Similarly, the Board finds that the competent medical 
evidence indicates that the veteran's Meniere's disease was 
not caused by his service-connected hearing loss in the left 
ear.  The July 2006 VA examiner opined that the veteran's 
disease was not caused by his hearing loss.  And, the file 
does not contain any medical evidence indicating otherwise.  
In fact, the Internet information submitted by the veteran 
shows that hearing loss is a symptom of or precursor for 
Meniere's disease, not the cause of the condition.  

Finally, the veteran has not claimed nor does the record show 
that his service-connected hearing loss aggravates his 
Meniere's disease.  In fact, in the April 2006 treatment 
note, the veteran specifically reported that his hearing loss 
and tinnitus were not increased during his vertigo episodes.    

The Board acknowledges the veteran's contention that his 
Meniere's disease is related to his hearing loss in the left 
ear.  However, as a layman, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   The 
Board acknowledges that he is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

In conclusion, the weight of the medical evidence indicates 
that the veteran's Meniere's disease with vertigo and 
cerebellar gait began many years after service and was 
neither caused by any incident in service nor caused or 
aggravated by his left ear hearing loss.  Because the 
preponderance of the evidence is against the claim for 
service connection, service connection must be denied.  

ORDER

Service connection for Meniere's disease with vertigo and 
cerebellar gait, to include as secondary to service-connected 
hearing loss in the left ear, is denied. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


